DETAILED ACTION
This Final action in response to application No. 16/609,655 originally filed 10/30/2019. The amendment presented on 11/30/2020 which provides claims 1 - 5 and 7 - 13 are currently amended is hereby acknowledged. Currently Claims 1 - 5 and 7 - 13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is in response to applicant’s communication filed on 30 November 2020, wherein: claims 1 - 5 and 7 - 13 are currently pending. Claims 1 - 5 and 7 - 13 have been amended. Claim 6 has been cancelled. 
Response to Arguments
3.	Applicant’s arguments filed on November 30, 2020 with respect to the rejections of claims 1 - 5 and 7 - 13 have been fully considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 - 5 and 7 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. “US 2016/0189427” in view of McCulloch “US 2013/0286004”.  

Re-claim 1, Wu teaches an information processing apparatus, (fig. 1) comprising: 
circuitry (fig. 1; 100; 110-160) configured to:  
set a physical property (par. [0072-0074,0084] …physical properties for each virtual object, such as material, shape, weight, texture, animation, etc., may be determined…) in a virtual object, (fig. 2 and par. [0069] one or more virtual objects 510a, 510b . . . 510n in the AR/VR environment 500) wherein 
the virtual object (fig. 2 and pars. [0069] one or more virtual objects 510a, 510b . . . 510n in the AR/VR environment 500) is viewable with an operating tool (fig. 1 and par. [0028] handheld/wearable device 102) and a real object in a real space, (pars. [0059] and [0072-0074, 0084]) and 
detect a virtual positional relationship (fig. 1; a position/orientation device 140) among the operating tool, (fig. 1 and par. [0028] handheld/wearable device 102) the real object, and the virtual object; (pars. [0040] and [0079]) and 

Wu does not explicitly teach the physical property in the virtual object is one of a center of gravity, rigidity, magnetism, adhesiveness, a coefficient of friction, fragility, heat resistance, or solubility;
However, McCulloch teaches the physical property (fig. 4C; 320N) in the virtual object is one of a center of gravity, rigidity, magnetism, adhesiveness, a coefficient of friction, fragility, heat resistance, or solubility; (fig. 4C, pars. [0092], [0104]; lines 6 - 10 and [0110]; lines 1 - 4)
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Wu with the teachings of McCulloch allows so as to modify an image data a virtual object representing the at least one effect on the at least one physical property of the virtual object and displays the modified image data of the virtual object. (McCulloch, par. [0124])
Re-claim 2, Wu teaches wherein the circuitry is further configured to change the display of the virtual object (fig. 2 and par. [0069] processor 210 may add, delete, change, and/or otherwise modify one or more virtual objects 510a, 510b . . . 510n in the AR/VR environment 500) based on the set physical property. (par. [0081]) 

Re-claim 3, Wu teaches the circuitry is further configured to detect an operation on the virtual object (fig. 2 and par. [0069] one or more virtual objects 510a, 510b . . . 510n in the AR/VR environment 500) by the operating tool, (fig. 1 and par. [0028] 
Re-claim 4, Wu teaches wherein the circuitry is further configured to change the display of the virtual object (fig. 2 and par. [0069] processor 210 may add, delete, change, and/or otherwise modify one or more virtual objects 510a, 510b . . . 510n in the AR/VR environment 500) to enable a user to recognize the set physical property. (pars. [0081] and [0084]) 
Re-claim 5, Wu teaches wherein the circuitry is further configured to issue a notification such that a user is enabled to recognize the set physical property.  (pars. [0043] – [0044] and McCulloch para 0104)
Re-claim 7, Wu teaches wherein the circuitry is further configured to detect, (par. [0046] The event handler module 213 may be configured to detect whether an event occurs in the AR/VR environment) as the operation on the virtual object, at least one of a push operation, a drag operation, a twist operation, a tug operation, a gesture operation, an operation by use of a shadow, a grasp operation, a throw operation, a roll-up operation, a fold operation, a tear operation, a scrap operation, a wipe operation, a drop operation, a stack operation, a turn-over operation, a turn operation, an operation to stand upright, an utterance operation or a cancel operation. (pars. [0069] and [0071])
Re-claim 8, Wu teaches wherein the circuitry is further configured to change the display of the virtual object (fig. 2 and par. [0069] processor 210 may add, delete, 
Re-claim 9, Wu teaches wherein the circuitry is further configured to detect (par. [0046] The event handler module 213 may be configured to detect whether an event occurs in the AR/VR environment) the operation directly performed on the virtual object (fig. 2 and par. [0069] one or more virtual objects 510a, 510b . . . 510n in the AR/VR environment 500) by use of the operating tool (fig. 1 and par. [0028] handheld/wearable device 102). (par. [0061])
 	Re-claim 10, Wu teaches wherein the circuitry is further configured to detect (par. [0046] The event handler module 213 may be configured to detect whether an event occurs in the AR/VR environment) the operation indirectly performed on the virtual object by use of the real object or another virtual object. (pars. [0078] - [0079])
Re-claim 11, Wu teaches wherein the circuitry is further configured to detect (par. [0046] The event handler module 213 may be configured to detect whether an event occurs in the AR/VR environment) the operation based on a moving image signal obtained by a capture of the real space. (pars. [0071] and [0080]) 
Re-claim 12, is rejected as applied to claim 1 above because the scope and contents of the recited limitations are substantially the same.

Re-claim 13, Wu teaches a non-transitory computer- readable medium having stored thereon computer-executable instructions that, when executed by a processor, (figs. 1 - 3; 110 and 210) cause the processor to execute operations, (figs. 1 - 3 and pars. [0044] - [0045]) the operations comprising:
setting a physical property in a virtual object, (par. [0072-0074 and 0084] …physical properties for each virtual object, such as material, shape, weight, texture, animation, etc., may be determined…) wherein 
the virtual object (fig. 2 and par. [0069] one or more virtual objects 510a, 510b . . . 510n in the AR/VR environment 500) is viewable with an operating tool (fig. 1 and par. [0028] handheld/wearable device 102) and a real object in a real space, (pars. [0059] and [0084]) and 
detecting a virtual positional relationship (fig. 1; a position/orientation device 140) among the operating tool, (fig. 1 and par. [0028] handheld/wearable device 102) the real object, and the virtual object; (pars. [0040] and [0079]) and 
 changing a display of the virtual object (fig. 2 and par. [0069] processor 210 may add, delete, change, and/or otherwise modify one or more virtual objects 510a, 510b . . . 510n in the AR/VR environment 500) based on the detected virtual positional relationship. (pars. [0081] and [0084])
Wu does not explicitly teach the physical property in the virtual object is one of a center of gravity, rigidity, magnetism, adhesiveness, a coefficient of friction, fragility, heat resistance, or solubility; 
However, McCulloch teaches the physical property (fig. 4C; 320N) in the virtual object is one of a center of gravity, rigidity, magnetism, adhesiveness, a coefficient of friction, fragility, heat resistance, or solubility; (fig. 4C, pars. [0092] and [0104]; lines 6 - 10 and [0110]; lines 1 - 4)
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Wu with the teachings of McCulloch so as to modify an image data a virtual object representing the at least one effect on the at least one physical property of the virtual object and displays the modified image data of the virtual object. (McCulloch, par. [0124])
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929. The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        02/16/21